NOT DESIGNATED FOR PUBLICATION

                                             No. 122,842

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    In the Matter of the Estate of
                                         BARBARA B. JAMES.


                                   MEMORANDUM OPINION

         Appeal from Douglas District Court; JAMES R. MCCABRIA, judge. Opinion filed October 15,
2021. Affirmed and remanded.


         Rhonda K. Levinson and Hale Weirick, of Perry and Trent, L.L.C., of Bonner Springs, and
Marion L. Stern and Adam C. Mauck, of Stockton & Stern, LLC, of Gardner, for appellant Thomas
James.


         Calvin J. Karlin and Catherine C. Theisen, of Barber Emerson, L.C., of Lawrence, for appellee
Katherine James.


Before WARNER, P.J., CLINE, J., and WALKER, S.J.


         PER CURIAM: This case involves a dispute over the administration and distribution
of the estate of Barbara James. After Barbara's death, her two children—Thomas and
Katherine—filed separate petitions to probate two different wills Barbara had purportedly
executed. Katherine relied on a will from 2015, while Thomas produced a will from
1998. Thomas argued that the 2015 will should not be enforced because it was the
product of undue influence by Katherine and Barbara lacked capacity to execute it.


         After contentious litigation and evidentiary hearings, the district court admitted the
2015 will to probate and appointed Katherine as executor of the estate. Thomas appeals,



                                                    1
raising a variety of claims regarding the court's rulings and its handling of the
proceedings. After carefully reviewing the record before us and the parties' arguments,
we affirm.


                        FACTUAL AND PROCEDURAL BACKGROUND

       Barbara James died on May 28, 2018. She was survived by her children Thomas
and Katherine, who filed separate petitions to probate competing wills for their mother:


   • Two days after Barbara's death, Thomas filed a petition to admit a will his mother
       had executed in 1998 and to appoint himself as executor of her estate. Although
       Thomas did not have a copy of the will at the time, he noted that Barbara had
       executed a will that mirrored the terms of her late husband's will, which he
       included with his petition.


   • Several months later, Katherine filed a petition to probate a will that Barbara had
       executed in 2015 and attached the 2015 will to her petition.


       Thomas objected to Katherine's petition, arguing that his mother lacked the
capacity to execute the 2015 will and that it was the product of undue influence by
Katherine and not a product of Barbara's free will.


       The district court held a hearing on Katherine's petition to probate the 2015 will on
December 4, 2018. Thomas filed a motion for a continuance because Katherine had not
responded or objected to his numerous subpoenas and various other discovery requests.
Before ruling on Thomas' motion, the court permitted Katherine to present testimony
from the two people who witnessed the 2015 will and the notary who was present. After
hearing this limited testimony, the court granted Thomas' continuance and appointed




                                              2
Katherine as Special Administrator of Barbara's estate for the limited purpose of filing
any necessary estate tax and income tax returns.


       In March 2019, Thomas obtained a copy of Barbara's 1998 will and filed an
amended petition to admit it into probate. The 1998 will differed from the 2015 will in
several respects. Most notably, the 2015 will was less favorable to both Katherine and
Thomas; though Katherine and Thomas would each have received 50% of Barbara's
estate under the 1998 will, they would each only receive 30% under the 2015 will. There
were also similarities; like Barbara's 2015 will, the 1998 will designated Katherine as the
executor. (Thomas acknowledged that both wills included this designation but argued his
sister was unsuitable for such a position.)


       The evidentiary hearing on Katherine's petition to admit Barbara's 2015 will
spanned well over a year, with hearings held on December 4, 2018; October 2-3, 2019;
October 9, 2019; and December 16, 2019. The evidence produced during these hearings
covered a range of topics, including the drafting and execution of the 2015 will; the
involvement of Matthew Hoy, Barbara's attorney and the scrivener of the will;
Katherine's relationship with her mother and father; Katherine's alleged involvement in
drafting the 2015 will; Barbara's mental capacity; and the discordant relationship between
Thomas and Katherine.


       The testimony at the evidentiary hearing showed that Barbara decided to draft a
new will in 2015 after her husband, John, began suffering from advanced Alzheimer's
disease. She was introduced to Hoy, who practices in the area of estate planning and
administration, by the attorney who had helped her with John's guardianship and
conservatorship proceeding. Barbara soon hired Hoy, and they began to structure an
estate plan and draft a will, meeting numerous times over the next four months.




                                              3
       During his testimony, Hoy noted that Katherine had aided Barbara in collecting
necessary information and had attended his initial meeting with Barbara. Hoy testified
that Barbara was very private about her affairs (especially her finances), and that they
met on numerous occasions to discuss her wishes and how best to give effect to them. He
described Barbara's estate plan as a pour-over will, whereby a revocable trust was made
the beneficiary of the estate and acted as the primary instrument for distributing her
assets. Barbara and Hoy chose this structure because Barbara wanted to avoid the probate
process. Hoy noted that Barbara understood the property she owned and what was
covered by her will, how she wanted it distributed, who her children were, what property
she wanted them to receive, and how she wanted them to receive it upon her death. Hoy
believed that Barbara was of sound mind and had the requisite capacity to sign the 2015
will. Around this time, Barbara was evaluated by a doctor, who concluded she still
possessed sufficient mental acuity to take care of herself and manage her financial affairs.


       The 2015 will left Katherine and Thomas identical proportions of the estate, but
Barbara structured a different method of distribution for each. Katherine would receive
her percentage of the estate outright. Thomas' portion would be held in trust, and he
would receive a distribution on quarterly basis. Hoy testified that this structure would
"provide an extraordinary amount of regular cash flow to [Thomas], with the remainder
then distributed upon his death to charities that Barbara had selected." According to Hoy,
Barbara decided to structure Thomas' distributions in this manner because she "was
concerned about her son." Barbara also included several other family members who had
not been included as beneficiaries in her previous will.


       Hoy testified that Barbara elected to appoint Katherine as the executor of her
estate (in the event her husband predeceased her) because she trusted her daughter and
believed she could rely on her. Barbara chose Hoy as a backup executor.




                                             4
       Barbara executed the 2015 will on December 1, 2015. Before Barbara signed the
instrument, Hoy discussed its terms with her to make sure they accurately reflected her
wishes. Two witnesses and a notary were present during the will-signing ceremony, when
Hoy asked a series of questions to ascertain if Barbara appeared to be free from restraint
or undue influence and understood the nature of her property and how it would be
distributed. Neither Katherine nor Thomas was present when the will was signed.


       After hearing the evidence and considering the arguments of the parties over the
course of a year, the district court admitted the 2015 will. The court explained its ruling
in a thorough and well-articulated memorandum opinion. The court noted that Thomas
and Katherine had a "strained relationship devoid of trust or mutual respect. . . . [E]very
action by the other is interpreted as suspicious." But it found that Thomas failed to
establish either undue influence or Barbara's lack of capacity by clear and convincing
evidence. The court observed that although Barbara may have experienced an overall
decline in recent years, it had "no real doubt" that she had testamentary capacity when the
will was executed. The court also concluded Thomas failed to meet his burden to show
that suspicious circumstances attended the drafting of the 2015 will. And it appointed
Katherine as executor of the estate.


                                         DISCUSSION

       Thomas raises several challenges on appeal, questioning procedural and
substantive rulings by the district court.


   • Procedurally, Thomas argues that the district court erred when it denied his
       request for a continuance on the final day of the evidentiary hearing.


   • Substantively, Thomas challenges the court's findings regarding Barbara's
       testamentary capacity to execute the 2015 will and the absence of undue influence.



                                              5
       He also asserts the court erred when it limited questions regarding certain aspects
       of Hoy's representation on relevance grounds. And he challenges the court's
       decision to appoint Katherine as executor of Barbara's estate.


Katherine vigorously opposes these arguments and has moved for attorney fees—both for
her appeal and for the proceedings before the district court.


               THOMAS' CHALLENGES TO THE DISTRICT COURT'S RULINGS

   1. The district court did not abuse its discretion in denying Thomas' request for a
      continuance.

       Thomas first argues the district court erred when it denied his request for a
continuance of the last day of the evidentiary hearing.


       Some additional background is necessary to place this argument in context. The
evidentiary hearing on whether to admit the 2015 will into probate was originally set for
September 13, 2018. A few days before that date, Thomas filed an objection and a
petition to maintain the status quo (meaning, to proceed under the 1998 will Thomas had
previously provided). The September 2018 hearing was continued to December 4, 2018.


       Shortly before the December 4 hearing, Thomas filed a request for a continuance,
arguing Katherine had not responded to various subpoenas and requests to produce
documents. The court proceeded with the hearing and heard testimony from three of
Katherine's witnesses. It then set a timeframe for discovery and ordered that the court
would hear additional evidence concerning both wills on April 9, 2019.


       At Thomas' request, the court continued the April 9 hearing to April 30, to allow
for additional discovery, and later extended the April 30 hearing to October 2-3. In late




                                             6
September, Thomas requested a continuance of the October 2 hearing, claiming
discovery was unfinished, but that hearing took place as scheduled.


       Katherine concluded her presentation of evidence on October 2. The court then
inquired of Thomas as to how long he needed to present his evidence, and he indicated he
would conclude by midday on October 3. On the following day, however, Thomas'
presentation was limited entirely to the examination of Hoy (Barbara's attorney who
drafted the 2015 will and conducted the will-signing ceremony). After Hoy testified,
Thomas indicated that as further evidence, he intended to call Katherine and estimated
that her testimony would take about two hours. He did not indicate that he personally
wished to testify. The court scheduled one further day for a hearing, on October 9.


       On October 9, Thomas' attorney began her examination of Katherine. But Thomas
became ill during a break, and the hearing ceased. The court continued the remainder of
the hearing for December 16, 2019. About a week later, Thomas requested a new
subpoena for Hoy (who had already testified twice). Several weeks later, he requested a
subpoena for another witness. The witnesses and Katherine objected to the subpoenas.


       Then, on Saturday, December 14, Thomas' counsel sent an email to the court and
the attorneys, indicating that Thomas had need for urgent medical care and could not
attend the December 16 hearing. Thomas followed with an email to his attorney, on
which he copied the assistant for the district court judge and Katherine's lawyers, stating:


       "[T]he hearing scheduled to continue in Barbara James' case will need to be postponed:
       Thomas James is seeking medical care that has been characterized as urgent.


       "I, Thomas James, suggest scheduling a scheduling status conference consecutively with
       the status conference scheduled in January in [Thomas and Katherine's father's] estate;




                                                   7
       "I, Thomas James, will not make further commitments in these cases until I have
       additional medical information.


       "I do Not authorize continuing this matter in my absence."


       The court took up this request at the December 16 hearing. At that hearing,
Thomas' lawyer made an oral motion for a continuance, asking "that the Court consider
that [Thomas] has a medical emergency and suspend the hearing and continue it until he
could be present." Although Thomas' counsel stated that they could file a motion under
K.S.A. 60-240, a review of the record has not revealed that any motion for a continuance
was filed. Katherine opposed Thomas' request, noting his failure to file any motion and
contending that Thomas did not have an absolute right to be present in a civil case, and he
would suffer no prejudice if the hearing continued in his absence.


       The court explained that it was not inclined to grant Thomas' request. Thomas'
lawyer then responded:


       "If I proceed, everything I do past the point of saying, 'I'm not allowed to proceed,' is
       unauthorized and he's going to fire me, fire the minute I start asking Katherine questions.
       So, I—I beg the Court's indulgence on this, on every note. I simply—I am fired if I try to
       go beyond his instructions. So, I really have no choices from that respect, and so we
       would ask the Court's indulgence that it is vital to him, to his ability to hear her
       testimony, and to be able to assist and participate in the case, Your Honor."


       The court noted that there was no way to determine whether Thomas' medical
condition would be ongoing, so it was unclear how long the hearing would need to be
continued. And the district court found that Thomas' presence was not necessary to the
proceeding because his lawyers were capable of cross-examining Katherine without him,
and thus no prejudice would result from his absence. Moreover, Thomas had never
indicated that he wished to testify, nor had he provided a proffer of his testimony to show



                                                      8
why the hearing should be postponed. The court ultimately denied Thomas' request for a
continuance.


       The fact remained, however, that Thomas absolutely forbade his attorney from
conducting any portion of the hearing in his absence. Given Thomas' position, the court
found that Thomas had "abandoned further opportunity to present additional evidence on
the issue of the admission of the Will." The district court noted that "no good cause had
been stated to justify [Thomas'] directive that his counsel had no authority to proceed
without him," and that there was no "valid reason . . . as to why counsel could not at least
conduct the examination of Katherine." The court thus found that the presentation of
evidence was closed and the evidence submitted, and it ordered the parties to submit
suggested findings of fact and conclusions of law.


       A district court has broad discretion under Kansas law to manage and schedule the
cases before it. See Miller v. Glacier Development Co., 284 Kan. 476, 493-94, 161 P.3d
730 (2007), cert. denied 552 U.S. 1258 (2008). Consistent with this authority, K.S.A.
2020 Supp. 60-240(b) allows a district court "[f]or good cause" to "continue an action at
any stage of the proceedings on just terms." A district court considering a continuance
request takes into account all the circumstances of the case, including the requesting
party's good faith, his or her showing of diligence, and the lawsuit's timetable. In re
J.A.H., 285 Kan. 375, 385, 172 P.3d 1 (2007).


       Appellate courts review a district court's determination that a request for a
continuance was or was not supported by good cause for an abuse of discretion. Miller,
284 Kan. at 494. A district court abuses its discretion when it issues a ruling that is
arbitrary, fanciful, or unreasonable or is based on an error of law or fact. Biglow v.
Eidenberg, 308 Kan. 873, 893, 424 P.3d 515 (2018).




                                              9
       The Kansas Supreme Court has cautioned that appellate courts "view with grave
concern the denial of a continuance where the effect for all practical purposes deprives a
party of his day in court." Fouts v. Armstrong Commercial Laundry Distributing Co., 209
Kan. 59, 65, 495 P.2d 1390 (1972). But Thomas does not argue—or point to any
authority showing—he had an absolute right to be present at the evidentiary hearing. The
district court found that Thomas had not shown good cause for a continuance, particularly
given the fact that his lawyer could continue to examine Katherine in his absence. The
court noted that the lawyer had been prepared for—and was in the midst of—this
examination on October 9, before the hearing stopped. The court also explained that
Thomas had provided no reason why his presence was necessary for the case to continue.
Under these circumstances, we do not find that the district court abused its discretion
when it denied Thomas' continuance request.


       Instead of asserting a right to be present at the hearing, Thomas argues that the
district court's denial of his request for a continuance and the closure of evidence
effectively denied him any opportunity to testify. He asserts that because of these rulings,
he had no opportunity to "present his evidence regarding his mother's capacity, his
relationship with his mother, and his observations of the control Katherine had over
Barbara."


       We note that Thomas provides no proffer, beyond this general statement, as to
what his testimony would have been had the hearing been continued and his testimony
permitted. When a party moves to continue a hearing based on the absence of a material
witness, Kansas law requires that person to submit an affidavit or declaration explaining,
among other things, "the substance of the witness' expected testimony." K.S.A. 2020
Supp. 60-240(c)(A)(ii); see K.S.A. 60-405 (requiring a meaningful proffer before
excluded evidence may be reviewed on appeal). This proffer requirement not only makes
it possible for the district court to evaluate whether a continuance is justified; it also
allows an appellate court to analyze any prejudice from a denial of that request.


                                               10
       Our review of the record shows the district court was attempting to shepherd this
case through the evidentiary process—a process that had lasted, for a number of reasons,
for over a year. Thomas had not previously stated he would testify at a hearing, but
instead indicated that his presentation of evidence would conclude after he finished the
examination of Katherine. He did not indicate in his December 14 email that he wanted to
testify. And he provided no explanation of what he would have testified about, if given an
opportunity after the December 16 hearing. Under these circumstances, Thomas has not
shown that the district court abused its discretion when it denied his request for a
continuance of the December 16 hearing.


   2. The district court did not err when it admitted the 2015 will to direct the
      administration and distribution of Barbara's estate.

       Thomas next challenges the district court's substantive decision that the 2015 will
controls the administration and distribution of Barbara's estate. He argues that this
decision resulted from an erroneous evidentiary ruling and was based on factual findings
unsupported by the record.


       When a will or other testamentary document is contested, the person offering the
instrument has the initial burden to make a prima-facie showing of its validity—that is,
that the testator had testamentary capacity and that the execution of the will complied
with the statutory formalities. See K.S.A. 59-606 (formalities for executing a will);
Cresto v. Cresto, 302 Kan. 820, 831, 358 P.3d 831 (2015). Once this showing has been
made, courts presume the will is valid. 302 Kan. at 831; Ginter v. Ginter, 79 Kan. 721,
738, 101 P. 634 (1909). "The contents of the proffered will need not please the court, the
testator's relatives, or anyone else for that matter, so long as the statutory requirements
are followed." Cresto, 302 Kan. at 831.




                                              11
       After this prima-facie showing has been made, the burden shifts to the person
contesting the will to overcome this presumption—to prove by clear and convincing
evidence why the will should not be enforced. See 302 Kan. at 831. Clear and convincing
evidence is a quantum of proof showing the truth of the asserted facts is highly probable.
Becker v. Knoll, 301 Kan. 274, Syl. ¶ 1, 343 P.3d 69 (2015).


       With these principles in mind, we turn to each of Thomas' claims of error.


   2.1.   The district court's finding that Barbara had testamentary capacity when she
          executed the 2015 will is supported by substantial competent evidence.

       In order for a testator to have capacity to execute a will, the testator must know
and understand "the nature and extent of his or her property" at the time the will is
executed. In re Estate of Farr, 274 Kan. 51, 64, 49 P.3d 415 (2002). The testator must
also understand "the disposition he or she desires to make of it," appreciate "who his or
her relatives are and who the natural objects of his or her bounty are," and "comprehend
the nature of the claims of those he or she desires to include and exclude from
participation in the property distribution." 274 Kan. at 64.


       Whether testamentary capacity exists is a question of fact. Appellate courts
generally review a district court's conclusion that a testator had capacity by examining if
substantial competent evidence supports that finding, without comparing or reweighing
the testimony. In re Estate of Farr, 274 Kan. at 64; In re Estate of Perkins, 210 Kan. 619,
626, 504 P.2d 564 (1972). Thomas argues the district court's finding that Barbara had
testamentary capacity is not supported by substantial competent evidence.


       At the evidentiary hearing, Hoy—Barbara's attorney—testified that Barbara
understood what property was covered by her will, how she wanted it distributed, who
her children were, what property she wanted them to receive, and how she wanted them
to receive it upon her death. Hoy noted that Barbara "knew well what . . . she owned and


                                             12
the size [and] the magnitude of her wealth." Hoy explained that Barbara "understood the
significance of that, and the importance of making sure that her plans were accurately
reflected in her testamentary documents." And Hoy stated that he asked Barbara a series
of questions at her will-signing to ensure she had capacity to execute the instrument. Both
witnesses to the will's execution also testified that they believed Barbara was competent
to sign and understood her will. Based on this evidence, the district court concluded that
Katherine made a prima-facie showing of Barbara's testamentary capacity, thus shifting
the burden to Thomas to rebut it.


       There is no question that the district court found Katherine established a prima
facie case of testamentary capacity. Rather, the question we consider is whether the
district court erred when it found Thomas failed to rebut that showing by clear and
convincing evidence. See In re Estate of Farr, 274 Kan. at 58-59. Because appellate
courts do not reweigh evidence, the district court's conclusion that Thomas failed to carry
his burden of proof—often called a negative finding—will only be overturned on appeal
if Thomas can show the district court arbitrarily disregarded undisputed evidence or
relied upon some extrinsic consideration such as bias, passion, or prejudice to reach its
decision. See Cresto, 302 Kan. at 845. He has not made this showing.


       Thomas raises several concerns on appeal about the district court's finding of
Barbara's capacity, but he primarily argues there was no evidence that Barbara
understood the nature and extent of her property. But this assertion is belied by the
testimony in the record, especially that of Hoy. And though Thomas argues Hoy's
testimony was not credible, it is not the role of this court and its judges—who were not
present to observe the witnesses' demeanor and testimony—to reweigh the district court's
credibility assessments. There is substantial competent evidence in the record to support
the district court's finding that Barbara had the requisite testamentary capacity when she
executed the 2015 will.



                                             13
   2.2.    The district court did not err in finding the 2015 will was not the product of
           undue influence.

       Thomas also argued that the 2015 will resulted from Katherine's undue influence
over her mother. The district court found Thomas had not proven this allegation.
Although Katherine had a confidential relationship with Barbara, that fact alone did not
give rise to a presumption of undue influence. And the evidence on the whole showed the
2015 will was the result of Barbara's free will, not her daughter's interference. Thomas
challenges these findings on appeal.


       Kansas courts have historically given great deference to a testator's intentions, as
"the right to make a will includes the right to make it according to the testator's own
desires." Cresto, 302 Kan. at 831. It is natural that a testator's intentions may be
influenced by a number of factors and people. And not all influence is improper. But
while some influence is permissible, it becomes improper when it overbears the will of
the testator. The Kansas Supreme Court has thus defined undue influence as "'such
coercion, compulsion or constraint that the testator's free agency is destroyed, and by
overcoming his power of resistance, the testator is obliged to adopt the will of another
rather than exercise his own.'" 302 Kan. at 832.


       A person claiming undue influence must prove the evidence shows "'that [the
person accused of undue influence] did exert it and did so control the actions of the
testator that the instrument is not really the will of the testator.'" 302 Kan. at 832-33. In
this case, that means that Thomas had to prove both "compulsion and a direct relationship
between the compulsion and the testamentary act." 302 Kan. at 833. In other words, he
had to show (1) undue influence by Katherine (2) that directly affected Barbara's decision
to execute the 2015 will. 302 Kan. at 833.


       A person contesting a will without direct evidence of undue influence may
establish a presumption of undue influence by showing that "the person who is alleged to


                                              14
have exerted undue influence was in a confidential and fiduciary relationship with the
testator" and "there were 'suspicious circumstances' surrounding the making of the will."
In re Estate of Farr, 274 Kan. at 70-71. If both showings are made by clear and
convincing evidence, a presumption of undue influence arises, and the burden shifts back
to the proponents of the will to rebut the presumption. 274 Kan. at 71. Kansas law has no
exhaustive list of factors to examine whether suspicious circumstances call into question
a testator's capacity and intent. "Rather, that determination must be made on a case-by-
case basis"—"'[w]hat may appear as "suspicious" under one set of facts may be
considered normal under another.'" Cresto, 302 Kan. at 835-36.


       On appeal, Thomas does not argue that the district court applied an erroneous
standard in evaluating his undue influence claim. Instead, he claims the court failed to
consider the factual circumstances as a whole and should have found that Katherine was
in a confidential relationship with Barbara and that suspicious circumstances existed that
called into question whether the 2015 will reflected Barbara's wishes. Thomas lists a
series of allegations that he believes should have led the district court to find suspicious
circumstances existed, including:


   • Barbara started seeing a new attorney and doctor around the time she drafted and
       executed the 2015 will, which Thomas equates to Katherine grooming her mother
       to influence a change in her will;


   • Katherine took over as their father's guardian and conservator and allegedly lied
       about her role in caring for her father;


   • Katherine allegedly communicated and coordinated the structuring of Barbara's
       will with Hoy and attended estate planning meetings; and




                                              15
   • Hoy allegedly has a substantial financial interest in the 2015 will being admitted to
       probate—in the form of his fee.


       As the district court noted, Thomas' factual assertions and inferences could
indicate that Katherine had a motive or an opportunity to exercise influence over Barbara,
but they do not suggest any undue influence directly affected the testamentary act of
preparing and drafting the 2015 will. Moreover, the district court considered all the
evidence presented and then concluded that "no suspicious circumstances . . . justify the
conclusion that Katherine overcame Barbara's will or decision-making process." And
despite Thomas' claim that the district court ignored the evidence he presented and failed
to view the evidence as a whole, the district court addressed his factual contentions in its
memorandum decision.


       While the court recognized that the speculative assertions Thomas set forth
showed a "range of possible motives" for Katherine's actions, it reasoned that many of
Thomas' allegations were unrelated to the creation and execution of the will and
concluded the evidence did not "clearly and convincingly show . . . a nefarious purpose
or overpowering imposition of will." In other words, the court examined the evidence
Thomas presented but found it did not demonstrate suspicious circumstances that would
give rise to a presumption of undue influence. Thomas does not claim the court arbitrarily
disregarded evidence; he merely asks this court to reinterpret and reweigh the evidence.
But that is not the role of an appellate court.


       The district court observed that although evidence showed that Katherine appeared
to be closer with Barbara than Thomas was, Barbara was "in command of her own
affairs" and maintained "some level of privacy over her testamentary acts." While
Katherine was involved in helping Barbara organize information so she could draft and
execute the 2015 will, the court found Katherine's actions were innocuous and not
atypical for a close mother-daughter relationship. Specifically, the court concluded,


                                              16
"[n]either Katherine's actions in connection with her mother's preparation or execution of
the Will nor the interactions between Katherine and her mother relating to the preparation
or execution of the Will are suspicious." The court further pointed out that Katherine
received no disproportionate benefit under the 2015 will—Katherine's proportionate
share was identical to the share Thomas would receive, and less than would have been
provided under Barbara's prior will.


       The district court did not err when it found that Thomas had not proven any
suspicious circumstances giving rise to a presumption of undue influence over Barbara.


   2.3.   The district court did not abuse its discretion when it ruled that certain
          subjects were irrelevant and thus limited the scope of Hoy's testimony.

       In a similar vein, Thomas argues the district court abused its discretion when it
ruled that certain subjects were irrelevant and thus could not be discussed during Thomas'
examination of Barbara's former attorney.


       In his attempt to show suspicious circumstances, Thomas asserted that Hoy—
Barbara's attorney—had a conflict of interest, as he would be serving as the trustee of the
testamentary trust created by the 2015 will and would be paid his fees and expenses from
the trust corpus. Thomas argued that this role affected Hoy's credibility, as he stood to
earn significant fees as the trustee of a sizable trust. Thomas also asserted that the fact
that Barbara hired Hoy, who had previously represented Katherine, instead of working
with Barbara's previous attorney was a suspicious circumstance that called into question
whether the 2015 will resulted from Barbara's intentions or Katherine's influence.


       During the evidentiary hearing, Thomas examined Hoy at length regarding his
representation of Barbara. The district court allowed substantial leeway in these
questions, but on three occasions the court limited Thomas' questioning. On each
occasion, the district court asked how Hoy's future role with the trust demonstrated that


                                              17
Katherine had exerted undue influence over her mother. Thomas was unable to make that
connection to the district court's satisfaction.


       On the first occasion, Thomas' attorney questioned Hoy about the fee he could
potentially receive as trustee. In doing so, the attorney provided Hoy with a spreadsheet
she had created calculating potential trustee fees based on hypothetical rates of return for
the trust's investments. Thomas asserted this information tended to show Hoy was biased
against Thomas because he stood to receive an unreasonable fee if the 2015 will were
admitted. At the same time, however, Thomas clarified he was not asserting that Hoy
exerted any undue influence over his mother or that he had conspired with Katherine to
do so—he only asserted undue influence by Katherine. The court limited this line of
questioning, finding no probative value in speculating about fees Hoy might receive
when the testamentary documents clearly defined his role as trustee and his fees for
serving in that capacity.


       On the second occasion, Thomas' attorney attempted to question Hoy about
whether he should have informed Barbara about seeking independent legal counsel
before naming him as trustee. Thomas argued that without independent legal counsel,
there could be no finding that Barbara had testamentary capacity to execute the 2015 will.
The court disallowed this line of questioning, reasoning it was not relevant to the
question of whether Barbara had testamentary capacity. The court explained that it had
already allowed some discussion on that point and had admitted into evidence a letter
from Hoy to Barbara, from which Thomas could argue his position.


       Shortly thereafter, Thomas' attorney again attempted to question Hoy on whether
he had any obligation to counsel Barbara to seek independent legal advice. On this third
occasion, the district court once more reiterated its ruling that Thomas had not shown a
logical connection between the subject of the questions and Barbara's testamentary
capacity or Thomas' claim of undue influence.


                                               18
       As a preliminary matter, Katherine argues that Thomas did not include a sufficient
proffer of what Hoy's testimony would be on this subject to preserve this question for
appeal. See K.S.A. 60-405. As a general rule, a party's "[f]ailure to make a proffer of
excluded evidence precludes appellate review because there is no basis to consider
whether the trial court abused its discretion." State v. Evans, 275 Kan. 95, 100, 62 P.3d
220 (2003). But when the record provides grounds for this court to examine the substance
of the excluded testimony, this court may consider whether the district court abused its
discretion even in the absence of such a proffer. Here, Thomas did not make a proffer of
the substance of the testimony he attempted to elicit from Hoy, but his discussions with
the district court reveal the substance of the excluded testimony. We thus find the record
sufficient to assess the court's rulings.


       "'All relevant evidence is admissible unless it is prohibited by statute,
constitutional provision, or court decision.'" Nauheim v. City of Topeka, 309 Kan. 145,
153, 432 P.3d 647 (2019). Evidence is relevant if it has "any tendency in reason to prove
any material fact." K.S.A. 60-401(b). "To establish relevance, there must be some
material or logical connection between the asserted facts and the inference or result they
are intended to establish." State v. Gunby, 282 Kan. 39, 47, 144 P.3d 647 (2006).
Whether evidence is material is a question of law, but the probative value of that
evidence is a matter entrusted to the sound discretion of the district court. See State v.
Reid, 286 Kan. 494, 509, 186 P.3d 713 (2008).


       On appeal, Thomas relies on Cresto to argue that anyone—including an
attorney—may exercise undue influence over a testator and thus invalidate a testamentary
instrument. And he asserts that Cresto shows that an attorney's conflict of interest may be
a suspicious circumstance that gives rise to a presumption of undue influence. While this
is true in a general sense, the facts that gave rise to the Kansas Supreme Court's decision
in Cresto are distinguishable from the facts of this case in a number of important ways.


                                              19
       The will at issue in Cresto was suspicious in that it disinherited the testator's
children and established a "family-like" relationship with the beneficiaries of the estate.
302 Kan. at 839. The attorney who drafted this will eventually married the daughter of
one of the beneficiaries, thus receiving a direct benefit by drafting "specific provisions
for her significant other to inherit under those documents under certain circumstances."
302 Kan. at 839. The Kansas Supreme Court found that this combination of facts—
leaving no provision for the testator's children and instead leaving the estate to a
beneficiary who married the testator's attorney—were sufficiently suspicious to give rise
to a rebuttable presumption of undue influence on the attorney's part. 302 Kan. at 840-41.


       The conflict Thomas argues with respect to Hoy is substantially different.


   • Thomas asserted that Hoy had a financial incentive to have the 2015 will admitted,
       as it would allow him to serve as trustee. But as the district court indicated, there
       was ample evidence offered from which Thomas could—and did—argue this
       point. The fact that he was not permitted to engage in speculative questioning
       about the potential fees Hoy might receive did not limit his ability to argue this
       point. And unlike Cresto, where the attorney ended up marrying a beneficiary of
       the will, Thomas was not able to show that Hoy's future fees as trustee were in any
       way related to the question of whether Katherine exerted undue influence over her
       mother or whether Barbara lacked capacity to execute the will.


   • Thomas argued that Hoy's testimony was relevant to show that Katherine wanted
       Barbara to set up her estate in a way that prevented Thomas from "having full
       access to his money and setting it up as a charitable remainder trust." But the court
       found the amount Hoy might earn while serving as trustee of the testamentary trust
       was not relevant to showing any suspicious circumstances that would call
       Katherine's motives into question.


                                              20
   • Thomas argued that Hoy should have counseled Barbara of her right to seek
       independent legal advice as to whether Hoy should also serve as trustee. But as the
       district court pointed out, whether Barbara should have sought the advice of other
       counsel was not relevant to the question before it—whether Barbara had
       testamentary capacity to execute the 2015 will.


       Nor has Thomas demonstrated how this testimony would have changed the
outcome of the hearing. See K.S.A. 2020 Supp. 60-261. The district court permitted
Thomas' counsel to establish that Hoy would serve as trustee and what his rates were
under the estate plan under the 2015 will; it simply stopped the questioning after it
devolved into speculative argument. Thomas likewise had the opportunity to argue the
question of whether Hoy should have counseled Barbara to seek outside legal advice; the
district court merely limited Thomas' attorney's ability to examine Hoy on the extent of
his ethical duties while he was on the witness stand.


       Under these circumstances, the district court did not err when it concluded these
matters—speculation on Hoy's future fees and questions as to whether Hoy counseled
Barbara to consult an independent lawyer before appointing him as trustee—were not
relevant to show whether Katherine exerted undue influence.


   2.4.   The district court did not abuse its discretion by appointing Katherine as the
          executor of the estate.

       Finally, Thomas argues the district court abused its discretion by appointing
Katherine as executor of Barbara's estate—in accordance with the designation in the 2015
will—because she is unsuitable to fulfill the required duties and cannot ensure the estate
will be administered in a just and efficient manner.




                                             21
       This court reviews a district court's decision to appoint a particular person as
executor of an estate for an abuse of discretion. In re Estate of Petty, 227 Kan. 697, 707,
608 P.2d 987 (1980). Generally, when a testator names an executor in his or her will, the
district court has no discretion in appointing that person so long as the executor named is
legally competent and will accept the position. 227 Kan. at 707. But when "peculiar and
abnormal facts are disclosed which make it clear that the person designated as an
executor is not a suitable person," the district court should decline to appoint the chosen
executor. 227 Kan. at 707; see also In re Estate of Adams, 237 Kan. 556, 558, 701 P.2d
965 (1985) ("[T]he rule is that the testator's choice of executor shall control, except in
cases of legal incompetence or where there are peculiar and abnormal circumstances
showing the executor nominated in the will is unsuitable for the position of trust.").
Where the person named as executor is unsuitable, the administration of the estate should
be undertaken by a special administrator. In re Estate of Petty, 227 Kan. at 707.


       A person designated as an executor who "has acted in a manner antagonistic
toward the interests of the estate or the heirs in a way indicating that his administration of
the estate would probably result in prolonged and unnecessary difficulty or expense"
should not be appointed. 227 Kan. at 707. Yet "the mere fact the heirs of the testator have
a feeling of hostility toward the designated executor and do not want him appointed is not
alone a sufficient reason for a district court to refuse to appoint the designated person."
227 Kan. at 707.


       Barbara named Katherine as the executor in both her 2015 and 1998 wills. The
district court found that Katherine was willing, able, and qualified to serve as executor.
Contrary to Thomas' assertions on appeal, the court's decision to appoint Katherine as
executor was based not only on Barbara's expressed desire through her 2015 will, but also
the approval of several relatives, who spoke highly of Katherine's organizational skills
and competence. And the court found that Katherine's professional experiences and her



                                              22
personal experiences in filing Barbara's taxes before her death left Katherine suited to
serving in this capacity.


       It is clear from the proceedings in this case that Thomas and Katherine have a
hostile and distrustful relationship. But this fact alone was not a sufficient reason for the
district court to refuse to enforce Barbara's wishes as stated in her will. The district court
did not abuse its discretion when it appointed Katherine executor of Barbara's estate.


       After carefully reviewing the extensive record before us, we conclude that Thomas
has not apprised us of any error by the district court. We thus affirm the court's thoughtful
and well-reasoned opinion.


                       KATHERINE'S REQUEST FOR ATTORNEY FEES

       Katherine asks this court to award her attorney fees and costs for services on
appeal in the amount of $66,851 in fees and $59.50 in costs. She primarily argues that
these fees should be paid by Thomas or Thomas' former counsel, claiming the issues
Thomas raises in his appeal are frivolous and "based on a multitude of misstated facts and
misplaced legal arguments." See K.S.A. 2020 Supp. 60-211(c) (allowing attorney fees as
sanctions for arguments asserted for no purpose other than to harass, cause unnecessary
delay, or increase the cost of litigation). In the alternative, Katherine argues that her
attorney fees should be paid by Barbara's estate under K.S.A. 59-1504.


       This court may award attorney fees for services rendered during an appeal if the
district court had authority to award attorney fees. Supreme Court Rule 7.07(b)(1) (2021
Kan. S. Ct. R. 51). There is no question that K.S.A. 59-1504 authorizes the award of
attorney fees from an estate when someone succeeds in having a will admitted over
another person's protest, as Katherine did here. Nor do the parties argue that the amount
of attorney fees Katherine has requested is unreasonable, given the rates Katherine's



                                              23
attorneys charged, the complexity of the case, and the numerous issues that had to be
addressed on appeal. See Kansas Rule of Professional Conduct (KRPC) 1.5(a) (2021
Kan. S. Ct. R. 327).


       Instead, the crux of the issue before us is whether Katherine's attorney fees should
be paid by Barbara's estate under K.S.A. 59-1504 or by Thomas or his attorneys under
K.S.A. 59-2214. K.S.A. 59-2214 requires a district court to tax the costs of probate
against the estate "unless it appears that it would be unjust and inequitable to do so, in
which event the court shall tax such costs . . . against such party as it appears to the court
is just and equitable." Our Supreme Court has addressed the interplay between K.S.A. 59-
1504 and K.S.A. 59-2214, noting that "the general provision in K.S.A. 59-2214
concerning the payment of probate costs is trumped [in attorney-fee litigation] by the
specific provision in K.S.A. 59-1504 that mandates when and how attorney fees are to be
paid." In re Estate of Strader, 301 Kan. 50, 61, 339 P.3d 769 (2014). Thus, K.S.A. 59-
2214 does not control Katherine's attorney-fee request.


       And though Thomas' appeal has not succeeded on its merits, we do not agree with
Katherine's assertions that his claims were frivolous or that his appeal was taken solely
for the purpose of harassment or delay. See K.S.A. 2020 Supp. 60-211(c). Thomas
(through his attorneys) raised important legal questions regarding the district court's
evidentiary rulings and factual findings. The fact that we have not resolved these
questions in his favor does not undermine his right to seek review of the district court's
judgment.


       We find that Katherine's request for $66,851 in appellate attorney fees are
reasonable and that these fees should be paid by Barbara's estate under K.S.A. 59-1504.
Costs are to be assessed in accordance with the appellate mandate.




                                              24
       Katherine has also requested significant attorney fees and costs in association with
the litigation before the district court. Katherine previously filed a motion with the district
court for those fees, and that motion remains pending during this appeal. We conclude
that the district court, not the appellate court, is in the best position to assess what fees
were reasonable during the proceedings before it and who is responsible for their
payment. We therefore decline to rule on the remainder of Katherine's request for
attorney fees and remand the case to the district court to resolve the pending fee request.


       Affirmed and remanded.




                                               25